

115 HRES 1105 IH: Designating Salt Lake City, Utah, as the western center of the centennial commemoration of the 19th amendment to the Constitution, in coordination with Better Days 2020, and designating Cheyenne, Wyoming, Denver, Colorado, Helena, Montana, and Seneca Falls, New York, as sister cities in those celebrations.
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1105IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mrs. Love (for herself, Mr. Stewart, Mr. Curtis, and Mr. Bishop of Utah) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating Salt Lake City, Utah, as the western center of the centennial commemoration of the 19th
			 amendment to the Constitution, in coordination with Better Days 2020, and
			 designating Cheyenne, Wyoming, Denver, Colorado, Helena, Montana, and
			 Seneca Falls, New York, as sister cities in those celebrations.
	
 Whereas the 19th amendment to the Constitution of the United States, granting women the right to vote, was ratified on August 18, 1920, because of the tireless efforts of American women and men who served as leaders in their communities and the Nation to secure the right for women to vote and to have a more fair and just society for all;
 Whereas, in 2020, celebrations, programs, ceremonies, and events will take place in cities across the United States, particularly in cities in which monumental historic events and people shaped the women’s suffrage movement;
 Whereas Salt Lake City, Utah, will celebrate in 2020 the sesquicentennial of its women being first in the early modern Nation to vote, and Utah suffragists, including Emmeline B. Wells, Sarah M. Kimball, Emily S. Richards, and Dr. Martha Hughes Cannon, the Nation’s first female State senator, joined forces with Susan B. Anthony and other national leaders to seek enfranchisement for women across the Nation;
 Whereas Wyoming was the first territory to legislatively grant suffrage to women in December 1869, and Wyoming suffragist Esther Hobart Morris was the first woman to hold judicial office in the modern world when she was elected as a justice of the peace in 1870;
 Whereas Montana elected the first woman to Congress in 1916, and Jeannette Rankin, who served in the House of Representatives, became the only woman in Congress who was able to vote in favor of giving women the right to vote;
 Whereas Colorado approved a referendum granting equal suffrage and became the first State to enfranchise women in 1893 due to the efforts of Martha A. Pease, president of the Equal Suffrage Association, newspaper columnist Minnie J. Reynolds, and Margaret Tobin Brown, the Unsinkable Molly Brown;
 Whereas Seneca Falls, New York, was the location in 1848 of the first women’s rights convention and is known as the birthplace of the suffrage movement;
 Whereas the right to vote was enacted because of the leadership of visionary women and men who understood that our Nation prospers when each citizen has the opportunity to vote; and
 Whereas the centennial celebrations of the 19th amendment, also known as the Susan B. Anthony Amendment because of her unwavering leadership in the women’s rights movement, will take place in the year 2020: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the crucial role that the ratification of the 19th amendment to the Constitution played in advancing the rights of women and promoting the democratic values at the core of the United States;
 (2)designates Salt Lake City, Utah, as the western center of the centennial commemoration of the ratification of the 19th amendment;
 (3)designates Cheyenne, Wyoming, Denver, Colorado, Helena, Montana, and Seneca Falls, New York, as sister cities in those celebrations; and
 (4)commends the efforts of Better Days 2020. 